DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 08/26/2021 and 04/05/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1‐4, 6-8, 14-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Giussani et al., (GB 2536989 A), herein referred to as “Giussani.” 
Regarding Claim 1, Giussani discloses: A system, comprising: an electrical drive system having an electric machine and an electric drive electrically coupled with the electric machine (Fig. 5 and page 15, lines 7-8 disclose a variable speed drive VSD (i.e. electric drive) supplying power to a motor M (i.e. an electric machine)); a sensing device operable to sense signals associated with the electrical drive system (Fig. 5 and page 15, lines 8-10 disclose high and low frequency sensors 60 (i.e. sensing device)); a computing system having one or more memory devices and one or more processors (Fig. 8 and page 19, lines 6-10 disclose a monitoring unit 66 that includes a PC (i.e. computing system); Fig. 8 and page 23, lines 7-9 disclose a Partial discharge monitoring server 74 PDMS that performs data storage (i.e. memory device) and post-processing), the one or more processors being configured to: receive the signals from the sensing device (Fig. 8 and page 19, lines 3-6 disclose discloses the cabling from the sensors are input into the monitoring unit 66 via the multiplexer 72); transform the signals into a frequency domain (page 23, lines 18-21 discloses that the output signals of the sensors 60 are converted into a frequency spectrum via Fast Fourier transforms (FFT); FFT is a well-known mathematical technique for converting signals from the time domain to the frequency domain); determine, using the signals transformed into the frequency domain, a frequency domain profile for the signals (page 23, lines 18-20 discloses that the output signals of the sensors 60 are converted into a frequency spectrum (i.e. frequency domain profile)); and determine whether a partial discharge signal is present within the signals by discriminating between the switching noise signal and at least one other signal included within the signals based at least in part on the frequency domain profile of the switching noise signal and the frequency domain profile of the at least one other signal (page 20, lines 5-8 discloses that “The multi-channel synchronous data capture and very high sampling rate allow pulse timing to be determined with great precision. Pulses originating from noise or other non-PD sources particularly switching noise from the VSD are discriminated from pulses that originate from PD events based on their origin”; page 24, Lines 5-21 disclose that the monitoring device 66 is arranged to recognize partial discharge events using synchronous multi-channel data acquisition).
Giussani does not explicitly teach the signals including a switching noise signal generated by one or more switching components of the electrical drive system.
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the aforementioned limitations based on the teachings of Guissani.  As to the limitation the signals including a switching noise signal generated by one or more switching components of the electrical drive system (Fig. 7 and page 17, lines 21-22 disclose that the sensor configuration shown can discriminate between partial discharge pulses from VSD switching noise; therefore the signals include switching noise).
It would have been obvious to one of ordinary skill in the art to arrive at the claimed limitations using the teachings of Guissani and general deduction that is within the capability of one of ordinary skill in the art.
Regarding Claim 2, Giussani discloses The system of claim 1 as discussed above. Giussani further discloses: wherein the one or more processors are configured to discriminate between the switching noise signal and the at least one other signal based at least in part on one or more statistical features associated with the frequency domain profile of the switching noise signal and the frequency domain profile of the at least one other signal (page 20, lines 5-8 discloses that “The multi-channel synchronous data capture and very high sampling rate allow pulse timing to be determined with great precision. Pulses originating from noise or other non-PD sources particularly switching noise from the VSD are discriminated from pulses that originate from PD events based on their origin”; page 24, Lines 5-21 disclose that the monitoring device 66 (i.e. computers/processors) is arranged to recognize partial discharge events using synchronous multi-channel data acquisition; page 20, lines 8-11 discloses that statistical features include “as deduced from the arrival time of near-simultaneous pulses (such as pulses detected within the same 15 µs segment), and based on parameters derived from the waveform of relevant pulses, such as the waveform of the first detected pulse associated with a given originating event”). The reasons and motivation for combining  are the same as recited in the rejection of claim 1 above.
Regarding Claim 3, Giussani discloses The system of claim 2 as discussed above. Giussani further discloses: wherein the one or more statistical features associated with the frequency domain profile of the switching noise signal and the one or more statistical features associated with the frequency domain profile of the at least one other signal include at least one of a mean, variance, skewness, and kurtosis (page 23, lines 18-21 discloses that the output signals of the sensors 60 are converted into a frequency spectrum via Fast Fourier transforms (FFT) with “flat-top windowing”; FFT is a well-known mathematical technique for converting signals from the time domain to the frequency domain; It can be seen as evidence on page 4 , paragraph beginning “The process of figure 2” and going into page 5 of Diego et al. (EP 3187842 B1) that with regard to sampling signals over a window, a flattening coefficient (i.e. flat-top windowing) is a statistical parameter known as kurtosis). The reasons and motivation for combining  are the same as recited in the rejection of claim 1 above.
Regarding Claim 4, Giussani discloses The system of claim 2 as discussed above. Giussani further discloses: wherein in discriminating between the switching noise signal and the at least one other signal to determine whether the partial discharge signal is present within the signals, the one or more processors are configured to: classify the signals using the one or more statistical features associated with the frequency domain profile of the switching noise signal and using the one or more statistical features associated with the frequency domain profile of the at least one other signal (page 23, lines 18-21 discloses that the output signals of the sensors 60 are converted into a frequency spectrum via Fast Fourier transforms (FFT) with “flat-top windowing”, which is a statistical feature as discussed above; page 24, lines 5-12 discuss classification of the signals, as well as using another statistical feature, which is trending), and wherein at least one of the signals is classified as the switching noise signal and one of the signals is classified as the partial discharge signal (page 21, lines 1-3 disclose classifying signals from sensors as discharge events or switching noise). The reasons and motivation for combining  are the same as recited in the rejection of claim 1 above.
Regarding Claim 6, Giussani discloses The system of claim 1 as discussed above. Giussani further discloses: wherein the one or more processors transform the signals into the frequency domain by applying a Fast Fourier Transform to the signals (page 23, lines 18-21 discloses that the output signals of the sensors 60 are converted into a frequency spectrum via Fast Fourier transforms (FFT); FFT is a well-known mathematical technique for converting signals from the time domain to the frequency domain). The reasons and motivation for combining  are the same as recited in the rejection of claim 1 above.
Regarding Claim 7, Giussani discloses The system of claim 1 as discussed above. Giussani further discloses: wherein the one or more processors are further configured to: maintain maximum responses of the signals in the frequency domain over a time period (page 24, lines 5-12 disclose capturing severity of events (i.e. maximum responses) over time), and wherein the frequency domain profile of the at least one other signal and the frequency domain profile of the switching noise signal are determined based at least in part on the maximum responses of the signals maintained over the time period (page 24, lines 5-12 disclose that the monitoring system 66 is arranged to capture severity of events (i.e. maximum responses) over time; page 23, lines 20-21 discloses that the frequency spectrum (i.e. frequency domain profile) is computed via software; page 23, lines 7-9 discloses that the monitoring unit 66 performs all calculations and analysis). The reasons and motivation for combining  are the same as recited in the rejection of claim 1 above.
Regarding Claim 8, Giussani discloses The system of claim 7 as discussed above. Giussani further discloses: wherein the time period is preselected so as to allow the maximum responses of the signals in the frequency domain to stabilize within a predetermined margin in shape and amplitude (page 24, lines 6-12 disclose “Event recognition and severity classification rules are based on pulse amplitudes, rise times, and other pulse wave-shape parameters, as well as on trends observed in such parameters over time. Progressive refinement of the event recognition rules based on trends observed over time, such as over timescales of days, weeks or months, allows the precision (noise rejection) of the event recognition rules to be improved so that false positives can be minimised or avoided ”; the presence of rules indicate that time period and other aspects are preselected; reference specifically discloses that rules are based on pulse amplitudes and rise times (i.e. amplitude) and pulse wave-shape (i.e. shape)). The reasons and motivation for combining  are the same as recited in the rejection of claim 1 above.
Regarding Claim 14, Giussani discloses A method, comprising: receiving, by one or more processors of a real-time spectrum analyzer from a sensing device (Fig. 8 and page 19, lines 6-10 disclose a monitoring unit 66 that includes a PC (i.e. computing system); Fig. 8 and page 23, lines 7-9 disclose a Partial discharge monitoring server 74 PDMS that performs data storage (i.e. memory device) and post-processing (i.e. processor); Fig. 5 and page 15, lines 8-10 disclose high and low frequency sensors 60 (i.e. sensing device); page 23, lines 18-21 discloses that the output signals of the sensors 60 are converted into a frequency spectrum via Fast Fourier transforms (FFT)), signals associated with an electrical drive system having an electric machine and an electric drive electrically coupled thereto (Fig. 5 and page 15, lines 7-8 disclose a variable speed drive VSD (i.e. electric drive) supplying power to a motor M (i.e. an electric machine)); transforming, by the one or more processors, the signals into a frequency domain (page 23, lines 18-21 discloses that the output signals of the sensors 60 are converted into a frequency spectrum via Fast Fourier transforms (FFT); FFT is a well-known mathematical technique for converting signals from the time domain to the frequency domain); determining, by the one or more processors using the signals transformed into the frequency domain, a frequency domain profile for the signals (page 23, lines 18-20 discloses that the output signals of the sensors 60 are converted into a frequency spectrum (i.e. frequency domain profile)); and determining, by the one or more processors, whether a partial discharge signal is included within the signals by discriminating between the switching noise signal and at least one other signal included within the signals based at least in part on the frequency domain profile of the switching noise signal and the frequency domain profile of the at least one other signal (page 20, lines 5-8 discloses that “The multi-channel synchronous data capture and very high sampling rate allow pulse timing to be determined with great precision. Pulses originating from noise or other non-PD sources particularly switching noise from the VSD are discriminated from pulses that originate from PD events based on their origin”; page 24, Lines 5-21 disclose that the monitoring device 66 is arranged to recognize partial discharge events using synchronous multi-channel data acquisition). 
 Giussani does not explicitly teach the signals including a switching noise signal generated by one or more switching components of the electrical drive system.
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the aforementioned limitations based on the teachings of Guissani.  As to the limitation the signals including a switching noise signal generated by one or more switching components of the electrical drive system (Fig. 7 and page 17, lines 21-22 disclose that the sensor configuration shown can discriminate between partial discharge pulses from VSD switching noise; therefore the signals include switching noise).
It would have been obvious to one of ordinary skill in the art to arrive at the claimed limitations using the teachings of Guissani and general deduction that is within the capability of one of ordinary skill in the art.
Regarding Claim 15, Giussani discloses The method of claim 14 as discussed above. Guissani further discloses: wherein the one or more processors discriminate between the switching noise signal and the at least one other signal based at least in part on one or more statistical features associated with the frequency domain profile of the switching noise signal and the frequency domain profile of the at least one other signal (page 20, lines 5-8 discloses that “The multi-channel synchronous data capture and very high sampling rate allow pulse timing to be determined with great precision. Pulses originating from noise or other non-PD sources particularly switching noise from the VSD are discriminated from pulses that originate from PD events based on their origin”; page 24, Lines 5-21 disclose that the monitoring device 66 (i.e. computers/processors) is arranged to recognize partial discharge events using synchronous multi-channel data acquisition; page 20, lines 8-11 discloses that statistical features include “as deduced from the arrival time of near-simultaneous pulses (such as pulses detected within the same 15 µs segment), and based on parameters derived from the waveform of relevant pulses, such as the waveform of the first detected pulse associated with a given originating event”). The reasons and motivation for combining are the same as recited in the rejection of claim 14 above.
Regarding Claim 16, Giussani discloses The method of claim 15 as discussed above. Guissani further discloses: wherein the one or more statistical features associated with the frequency domain profile of the switching noise signal and the one or more statistical features associated with the frequency domain profile of the at least one other signal include at least one of a mean, variance, skewness, and kurtosis page 23, lines 18-21 discloses that the output signals of the sensors 60 are converted into a frequency spectrum via Fast Fourier transforms (FFT) with “flat-top windowing”; FFT is a well-known mathematical technique for converting signals from the time domain to the frequency domain; It can be seen as evidence on page 4 , paragraph beginning “The process of figure 2” and going into page 5 of Diego et al. (EP 3187842 B1) that with regard to sampling signals over a window, a flattening coefficient (i.e. flat-top windowing) is a statistical parameter known as kurtosis). The reasons and motivation for combining  are the same as recited in the rejection of claim 14 above.
Regarding Claim 17, The method of claim 16, wherein discriminating between the switching noise signal and the at least one other signal to determine whether the partial discharge signal is included within the signals comprises: classifying, by the one or more processors, the signals using the one or more statistical features associated with the frequency domain profile of the switching noise signal and the one or more statistical features associated with the frequency domain profile of the at least one other signal (page 23, lines 18-21 discloses that the output signals of the sensors 60 are converted into a frequency spectrum via Fast Fourier transforms (FFT) with “flat-top windowing”, which is a statistical feature as discussed above; page 24, lines 5-12 discuss classification of the signals, as well as using another statistical feature, which is trending), and wherein at least one of the signals is classified as the switching noise signal and one of the signals is classified as the partial discharge signal (page 21, lines 1-3 disclose classifying signals from sensors as discharge events or switching noise). The reasons and motivation for combining  are the same as recited in the rejection of claim 14 above. 
Regarding Claim 19, Giussani discloses The method of claim 14 as discussed above. Guissani further discloses: further comprising: maintaining, by the one or more processors, maximum responses of the signals in the frequency domain over a time period (page 24, lines 5-12 disclose capturing severity of events (i.e. maximum responses) over time), and wherein the frequency domain profile of the at least one other signal and the frequency domain profile of the switching noise signal are determined based at least in part on the maximum responses of the signals maintained over the time period (page 24, lines 5-12 disclose that the monitoring system 66 is arranged to capture severity of events (i.e. maximum responses) over time; page 23, lines 20-21 discloses that the frequency spectrum (i.e. frequency domain profile) is computed via software; page 23, lines 7-9 discloses that the monitoring unit 66 performs all calculations and analysis), and wherein the time period is preselected so as to allow the maximum responses of the signals in the frequency domain to stabilize within a predetermined margin in shape and amplitude (page 24, lines 6-12 disclose “Event recognition and severity classification rules are based on pulse amplitudes, rise times, and other pulse wave-shape parameters, as well as on trends observed in such parameters over time. Progressive refinement of the event recognition rules based on trends observed over time, such as over timescales of days, weeks or months, allows the precision (noise rejection) of the event recognition rules to be improved so that false positives can be minimised or avoided ”; the presence of rules indicate that time period and other aspects are preselected; reference specifically discloses that rules are based on pulse amplitudes and rise times (i.e. amplitude) and pulse wave-shape (i.e. shape)). The reasons and motivation for combining  are the same as recited in the rejection of claim 14 above.
Claims 5, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Giussani in view of Lee (US 10571504 B2), herein referred to as “Lee.”
Regarding Claim 5, Giussani discloses The system of claim 1 as discussed above. Guissani further discloses associated with the switching noise signal and the frequency domain profile of the at least one other signal (page 23, lines 18-20 discloses that the output signals of the sensors 60 are converted into a frequency spectrum (i.e. frequency domain profile), and analyzing the signals in the frequency domain). Giussani is silent on: wherein the one or more processors are configured to discriminate between the switching noise signal and the at least one other signal based at least in part on a signal occurrence rate.
Lee discloses: wherein the one or more processors are configured to discriminate between the switching noise signal and the at least one other signal based at least in part on a signal occurrence rate (col. 6, lines 65-67 and col. 7, lines 1-12 disclose that the determination unit of a control module (i.e. processor) distinguishes between a first and second noise signal (i.e. switching noise signal and other signal); col. 7, lines 25-28 disclose the analysis is based on a repetition rate of the signals).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Guissani  with Lee.  This would have been obvious because the combination allows for increased accuracy by providing additional data points.
Regarding Claim 18, Giussani discloses The system of claim 1 as discussed above. Guissani further discloses associated with the switching noise signal and the frequency domain profile of the at least one other signal (page 23, lines 18-20 discloses that the output signals of the sensors 60 are converted into a frequency spectrum (i.e. frequency domain profile), and analyzing the signals in the frequency domain). Giussani is silent on: wherein the one or more processors discriminate between the switching noise signal and the at least one other signal based at least in part on a signal occurrence rate. 
Lee discloses: wherein the one or more processors discriminate between the switching noise signal and the at least one other signal based at least in part on a signal occurrence rate (col. 6, lines 65-67 and col. 7, lines 1-12 disclose that the determination unit of a control module (i.e. processor) distinguishes between a first and second noise signal (i.e. switching noise signal and other signal); col. 7, lines 25-28 disclose the analysis is based on a repetition rate of the signals).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Guissani  with Lee.  This would have been obvious because the combination allows for increased accuracy by providing additional data points.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Giussani in view of Bierman et al. (US 20170059643 A1), herein referred to as “Bierman.”
Regarding Claim 9, Giussani discloses The system of claim 1 as discussed above. Giussani is silent on: wherein the sensing device samples the signals using a Nyquist sampling rule in which the signals are sampled at a rate that is at least two times a highest signal frequency of interest.
Bierman discloses: wherein the sensing device samples the signals using a Nyquist sampling rule in which the signals are sampled at a rate that is at least two times a highest signal frequency of interest ([0022] discloses “the partial discharge detection board 150 cannot distinguish between the frequency information other than magnitude due to signal aliasing above the Nyquist frequency (i.e., an upper limit of that frequency can be set out in a spectrum based on a sampling rate, such as half the sampling rate)”)
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Guissani  with Bierman.  This would have been obvious because the combination allows for increased accuracy by decreasing the effect of signal aliasing.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Giussani in view of Hagiwara et al. (US 20110184672 A1), herein referred to as “Hagiwara.”
Regarding Claim 10, Giussani discloses The system of claim 1 as discussed above. Guissani is silent on: wherein the electric machine is operatively coupled with a load machine, and wherein the load machine is a propulsor of an aircraft.
Hagiwara discloses: wherein the electric machine is operatively coupled with a load machine (fig. 2 and [0045] disclose “An attached installation 2 is connected to the electric machine 1, and inputs or outputs electric energy from or to the electric machine 1 over a power cable 3. When the electric machine 1 is a motor or the like, the attached installation 2 is a power supply. When the electric machine 1 is a power generator or the like, the attached installation 2 is a load”; when electric machine 1 is a motor, attached installation 2 must be a load machine in order to supply power to electric machine 1), and wherein the load machine is a propulsor of an aircraft (one of ordinary skill in the art is capable of utilizing known techniques (i.e. identification of partial discharge in electric machine/drive connections as disclosed in Guissani) and use it to improve similar devices (i.e. a propulsor of an aircraft) in similar ways.  See MPEP §2143)
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Guissani  with Hagiwara.  This would have been obvious because the combination allows for use on all electric machine/drive possibilities.
Claims 11‐13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giussani in view of Kinsella (US 20190324075 A1), herein referred to as “Kinsella.”
Regarding Claim 11, Giussani discloses The system of claim 1 as discussed above. Guissani further discloses: and wherein the one or more processors are further configured to: receive second signals from the sensing device (Fig. 8 and page 19, lines 3-6 disclose discloses the cabling from the sensors are input into the monitoring unit 66 via the multiplexer 72; page 3 lines 1-7 disclose that the sensors are arranged to sense a plurality of pulses/signals), the second signals including a second switching noise signal generated by the one or more switching components (Fig. 7 and page 17, lines 21-22 disclose that the sensor configuration shown can discriminate between partial discharge pulses from VSD switching noise; therefore the signals include switching noise; page 3 lines 1-7 disclose that the sensors are arranged to sense a plurality of pulses/signals); transform the second signals into the frequency domain (page 23, lines 18-21 discloses that the output signals of the sensors 60 are converted into a frequency spectrum via Fast Fourier transforms (FFT); FFT is a well-known mathematical technique for converting signals from the time domain to the frequency domain); determine, using the second signals transformed into the frequency domain, a frequency domain profile for the second signals (page 23, lines 18-20 discloses that the output signals of the sensors 60 are converted into a frequency spectrum (i.e. frequency domain profile)); and determine whether a second partial discharge signal is present within the second signals by discriminating between the second switching noise signal and at least one other signal included within the second signals based at least in part on the frequency domain profile of the second switching noise signal and the frequency domain profile of the at least one other signal included within the second signals (page 20, lines 5-8 discloses that “The multi-channel synchronous data capture and very high sampling rate allow pulse timing to be determined with great precision. Pulses originating from noise or other non-PD sources particularly switching noise from the VSD are discriminated from pulses that originate from PD events based on their origin”; page 24, Lines 5-21 disclose that the monitoring device 66 is arranged to recognize partial discharge events using synchronous multi-channel data acquisition). Guissani is silent on: wherein the signals are first signals that are sensed when the electrical drive system is within a first altitude range, the second signals being sensed when the electrical drive system is within a second altitude range that is different than the first altitude range.
Kinsella discloses: wherein the signals are first signals that are sensed when the electrical drive system is within a first altitude range ([0055] discloses the processing device’s capability to be programmed to adjust for environmental conditions like altitude; one of ordinary skill in the art is capable of programming the processing equipment to record signals within a specific altitude range), the second signals being sensed when the electrical drive system is within a second altitude range that is different than the first altitude range ([0055] discloses the processing device’s capability to be programmed to adjust for environmental conditions like altitude; one of ordinary skill in the art is capable of programming the processing equipment to record signals within a specific altitude range)
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Guissani  with Kinsella.  This would have been obvious because the combination allows for use of partial discharge detection in all environments, increasing the possibilities for application.
Regarding Claim 12, Giussani and Kinsella disclose The system of claim 11 as discussed above. Guissani further discloses: wherein the one or more processors are further configured to: overlay the frequency domain profile of the first signals and the frequency domain profile of the second signals in a frequency domain spectrum (page 23, lines 18-20 discloses that the output signals of each of the sensors 60 are converted into a frequency spectrum (i.e. frequency domain profile); the processor/monitoring unit 66 is capable of accepting multiple signals and converting them to the frequency domain; page 24, Lines 5-21 disclose that the monitoring device 66 is arranged to recognize partial discharge events and classify the events using the input data and classification rules to finely distinguish partial discharge noise from switching noise, also using time-of-arrival and/or waveshape analysis; waveshape analysis is interpreted to include, among other things, comparing different signals’ frequency domain profile (i.e. overlaying the domain profiles)); compare the frequency domain profile of the first signals overlaid with the frequency domain profile of the second signals in the frequency domain spectrum (page 23, lines 18-20 discloses that the output signals of each of the sensors 60 are converted into a frequency spectrum (i.e. frequency domain profile); the processor/monitoring unit 66 is capable of accepting multiple signals and converting them to the frequency domain; page 24, Lines 5-21 disclose that the monitoring device 66 is arranged to recognize partial discharge events and classify the events using the input data and classification rules to finely distinguish partial discharge noise from switching noise, also using time-of-arrival and/or waveshape analysis; waveshape analysis is interpreted to include, among other things, comparing different signals’ frequency domain profile (i.e. overlaying the domain profiles)); and based on the comparison, determine whether at least one of the partial discharge signal and the second partial discharge signal are actual partial discharge signals (page 23, lines 18-20 discloses that the output signals of each of the sensors 60 are converted into a frequency spectrum (i.e. frequency domain profile); the processor/monitoring unit 66 is capable of accepting multiple signals and converting them to the frequency domain; page 24, Lines 5-21 disclose that the monitoring device 66 is arranged to recognize partial discharge events and classify the events using the input data and classification rules to finely distinguish partial discharge noise from switching noise, also using time-of-arrival and/or waveshape analysis; waveshape analysis is interpreted to include, among other things, comparing different signals’ frequency domain profile (i.e. overlaying the domain profiles)). The reasons and motivation for combining  are the same as recited in the rejection of claim 11 above.
Regarding Claim 13, Giussani and Kinsella disclose The system of claim 11 as discussed above. Guissani further discloses: wherein the one or more processors are configured to determine whether at least one of the partial discharge signal and the second partial discharge signal is an actual partial discharge signal based at least in part on one or more statistical features associated with the frequency domain profile of the first signals and one or more statistical features associated with the frequency domain profile of the second signals (page 23, lines 18-21 discloses that the output signals of each of the sensors 60 (i.e. a plurality of signals including first and second signals) are converted into a frequency spectrum via Fast Fourier transforms (FFT) with “flat-top windowing”; FFT is a well-known mathematical technique for converting signals from the time domain to the frequency domain; It can be seen as evidence on page 4 , paragraph beginning “The process of figure 2” and going into page 5 of Diego et al. (EP 3187842 B1) that with regard to sampling signals over a window, a flattening coefficient (i.e. flat-top windowing) is a statistical parameter known as kurtosis). The reasons and motivation for combining  are the same as recited in the rejection of claim 11 above.
Regarding Claim 20, Guissani discloses: cause the one or more processors to: the first signal indicating a presence of partial discharge and including a first switching noise signal generated by one or more switching components (Fig. 7 and page 17, lines 21-22 disclose that the sensor configuration shown can discriminate between partial discharge pulses from VSD switching noise; therefore the signals include switching noise; page 3 lines 1-7 disclose that the sensors are arranged to sense a plurality of pulses/signals) of an electrical drive system having an electric drive electrically coupled with an electric machine (Fig. 5 and page 15, lines 7-8 disclose a variable speed drive VSD (i.e. electric drive) supplying power to a motor M (i.e. an electric machine));, the second signal indicating a presence of partial discharge and including a second switching noise signal generated by the one or more switching components (Fig. 7 and page 17, lines 21-22 disclose that the sensor configuration shown can discriminate between partial discharge pulses from VSD switching noise; therefore the signals include switching noise; page 3 lines 1-7 disclose that the sensors are arranged to sense a plurality of pulses/signals); and determine whether partial discharge is present based at least in part on a comparison of one or more statistical features associated with a frequency domain profile of the first signal and one or more statistical features associated with a frequency domain profile of the second signal (page 20, lines 5-8 discloses that “The multi-channel synchronous data capture and very high sampling rate allow pulse timing to be determined with great precision. Pulses originating from noise or other non-PD sources particularly switching noise from the VSD are discriminated from pulses that originate from PD events based on their origin”; page 24, Lines 5-21 disclose that the monitoring device 66 (i.e. computers/processors) is arranged to recognize partial discharge events using synchronous multi-channel data acquisition; page 20, lines 8-11 discloses that statistical features include “as deduced from the arrival time of near-simultaneous pulses (such as pulses detected within the same 15 µs segment), and based on parameters derived from the waveform of relevant pulses, such as the waveform of the first detected pulse associated with a given originating event”; page 23, lines 18-20 discloses that the output signals of each of the sensors 60 are converted into a frequency spectrum (i.e. frequency domain profile); the processor/monitoring unit 66 is capable of accepting multiple signals and converting them to the frequency domain). Guissani is silent on A non-transitory computer readable medium comprising computer- executable instructions, which, when executed by one or more processors of a spectrum analyzer, receive a first signal detected at a first altitude, receive a second signal detected at a second altitude that is different than the first altitude.
Kinsella discloses: A non-transitory computer readable medium comprising computer- executable instructions, which, when executed by one or more processors of a spectrum analyzer ([0055] discloses a non-transitory memory (i.e. A non-transitory computer readable medium) for storing software executed by the microprocessor (i.e. comprising computer- executable instructions, which, when executed by one or more processors); [0082] and [0107] disclose that frequency spectrum analysis can be performed by the processor in the equipment), receive a first signal detected at a first altitude ([0055] discloses the processing device’s capability to be programmed to adjust for environmental conditions like altitude; one of ordinary skill in the art is capable of programming the processing equipment to record signals within a specific altitude range), receive a second signal detected at a second altitude that is different than the first altitude (([0055] discloses the processing device’s capability to be programmed to adjust for environmental conditions like altitude; one of ordinary skill in the art is capable of programming the processing equipment to record signals within a specific altitude range).
It would have been obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Guissani  with Kinsella.  This would have been obvious because the combination allows for use of partial discharge detection to be installed on different devices for flexibility and transportability, as well as use in various environment, including altitude.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/
Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863